DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/JP2019/009213 03/08/2019
FOREIGN APPLICATIONS
JAPAN 2018-043329 03/09/2018
	This office action is in response to applicant’s amendment submitted February 8, 2022.  Claims 1, 7, 9-10, and 12-19 are pending.
	The scope of claim 1 has been significantly changed and claims 12-19 are new.  All rejections made in the previous office action are withdrawn. 
	The following are new rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 depends from claim 1 and recites “a reaction inhibitor for a phosphorylation reaction” comprising the claim 1 compound.  The limitation “a reaction inhibitor for a phosphorylation reaction” is an intended use which does not structurally limit the claim, so claim 7 does not further limit the subject matter of claim 1.  Likewise, claim 14 does not further limit claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wnuk (Org. Biomol. Chem., 2004, 2, 120-126, cited on IDS).
Wnuk teaches the following compound 23 on page 122:

    PNG
    media_image1.png
    229
    400
    media_image1.png
    Greyscale

Compound 23c is one wherein A1 is -SR1 where R1 is alkyl having three carbon atoms.  L3 is H.  The * defines bonding of hydrogen.  B is 2-aminoadeninyl.
Wnuk teaches the following compound 6b on page 121:

    PNG
    media_image2.png
    156
    168
    media_image2.png
    Greyscale

Compound 6b is one wherein A1 is -SR1 where R1 is alkyl having one carbon atom.  L3 is H.  The * defines bonding of hydrogen.  B is adeninyl.  
	Compounds 6b and 23c were used in an assay and contacted with cells. See page 122, cytotoxic activities.  The current specification (paragraph [0055]) states that when the nucleoside derivative is administered to a cell, phosphorylation and generation of the active species 2C occurs.  Because compounds 6b and 23c were contacted with cells, the method of claim 19 was inherently practiced.
	The limitation “reaction inhibitor for a phosphorylation reaction” is a preamble statement of intended use and does not structurally limit the claim.  MPEP 2111.02:  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).

	Claim(s) 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shokar (Bioorg. Med. Chem. Lett. 22 (2012) 4203-4205, cited on IDS).
	Shokar teaches the following compounds on page 4204:

    PNG
    media_image3.png
    223
    376
    media_image3.png
    Greyscale

Compounds 5-9 are those wherein A1 is -SR1 where R1 is alkyl having two carbon atoms or A1 is fluoro or chloro.  L3 is H.  The * defines bonding of hydrogen.  B is adeninyl or 2-amino adeninyl.  The compounds were used in an assay and contacted with cells.  See Table 1 on page 4204.  The current specification (paragraph [0055]) states that when the nucleoside derivative is administered to a cell, phosphorylation and generation of the active species 2C occurs.  Because Shokar’s compounds were contacted with cells, the method of claim 19 was inherently practiced.
The limitation “reaction inhibitor for a phosphorylation reaction” is a preamble statement of intended use and does not structurally limit the claim.

Conclusion
Claims 7, 14, and 17-19 are rejected.  Claims 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 1, 10, 12-13, and 16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623